Quinn-Brintnall, J.
¶26 (concurring) — Although I agree with the result reached by my colleagues, I write separately *879to stress that the common law remedies of maintenance and cure are distinct from statutory remedies an injured seaman may seek under the Jones Act.4 Maintenance and cure are no-fault remedies available under general maritime law that require a defendant to prove only, by a preponderance of the evidence,
(1) her engagement as a seaman; (2) her illness or injury occurred, manifested, or was aggravated while in the ship’s service; (3) the wages to which she is entitled; and (4) the expenditures for medicines, medical treatment, board, and lodging.
Tuyen Thanh Mai v. Am. Seafoods Co., 160 Wn. App. 528, 538-39, 249 P.3d 1030 (2011). Establishing liability under the Jones Act, however, requires a defendant to prove, by a preponderance of the evidence, that she was injured in the course of employment and that her employer’s negligence, however slight, was a cause of her injuries. Havens v. F/T Polar Mist, 996 F.2d 215, 218 (9th Cir. 1993).
¶27 In Braen v. Pfeifer Oil Transportation Co., 361 U.S. 129, 132, 80 S. Ct. 247, 4 L. Ed. 2d 191 (1959), the United States Supreme Court stated that common law maintenance and cure cases clarify that “the scope of a seaman’s employment or the activities which are related to the furtherance of the vessel are not measured by the standards applied to land-based employment relationships.” In addition, the Court noted that maintenance and cure cases “supply relevant guides to the meaning of the term ‘course of employment’ under the [Jones] Act since” that term “is the equivalent of the ‘service of the ship’ formula used in maintenance and cure cases.” Braen, 361 U.S. at 132-33.
¶28 But the Braen Court did not conflate its analysis of common law maritime claims with claims brought under the Jones Act; the Braen case involved only a Jones Act claim. Here, the majority cites Braen for the proposition that Jones Act claims and maintenance and cure claims *880need not be separately analyzed. Majority at 873. In my view, this extends Braen too far.
¶29 I agree with the majority that Leigh Ann Shoffner’s status as an off-duty, brown-water seaman precludes recovery of the general maritime remedies of maintenance and cure. I also agree that Shoffner’s Jones Act claim for negligence fails because she was merely commuting to work and her injury did not occur on Washington State Ferries’ (WSF) premises or even on premises exclusively under WSF’s control. I write separately to highlight the important differences between general maritime and Jones Act claims, and the confusion that conflating them can create. Although I concur with the result, I would have addressed Shoffner’s claims separately to reach it. Accordingly, I concur in the result only.
Review denied at 177 Wn.2d 1022 (2013).

 46 U.S.C. § 30104.